On Application for Rehearing.
PROVOSTY, J.
The argument in 'support Of the application for a rehearing is based upon the assumption that this court holds the order for the sale of the succession property to have been illegal. What the court holds is that, however legal the order may have been, it must yield to the higher right of the mortgage creditor to proceed via executiva.'
Sometimes in our system of procedure *99there is found a lacuna which must be bridged; and that is what is happening in the present case. This same lacuna was bridged in the Successions of Thompson and Loeper, and we have simply used this bridge.
Rehearing refused.
MONROE, O. .1., takes no part.